TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2019



                                      NO. 03-17-00741-CV


                        Texas Mutual Insurance Company, Appellant

                                                v.

      Hofer Builders, Inc. and Hartford Underwriters Insurance Company, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 25, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the portions of the trial court’s order granting the motions

for summary judgment of Hofer Builders, Inc. and Hartford Underwriters Insurance Company;

we affirm the portion of the trial court’s order denying Texas Mutual Insurance Company’s

motion for summary judgment. We remand the case to the trial court for further proceedings

consistent with the Court’s opinion. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.